Name: 79/926/EEC: Commission Decision of 19 October 1979 authorizing the French Republic not to apply Community treatment to certain setts, flags and paving, hearth and wall tiles, falling within subheadings 69.07 ex A and B ex II and 69.08 ex A and B ex II of the Common Customs Tariff, originating in South Korea and Thailand and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-13

 Avis juridique important|31979D092679/926/EEC: Commission Decision of 19 October 1979 authorizing the French Republic not to apply Community treatment to certain setts, flags and paving, hearth and wall tiles, falling within subheadings 69.07 ex A and B ex II and 69.08 ex A and B ex II of the Common Customs Tariff, originating in South Korea and Thailand and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 284 , 13/11/1979 P. 0018 - 0019****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 19 OCTOBER 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CERTAIN SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES , FALLING WITHIN SUBHEADINGS 69.07 EX A AND B EX II AND 69.08 EX A AND B EX II OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SOUTH KOREA AND THAILAND AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/926/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 12 OCTOBER 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CERTAIN SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES , FALLING WITHIN SUBHEADINGS 69.07 EX A AND B EX II AND 69.08 EX A AND B EX II OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SOUTH KOREA AND THAILAND AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA AND THAILAND IS SUBJECT TO A QUANTITATIVE RESTRICTION ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR LICENCES WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN SOUTH KOREA AND THAILAND AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 9 OCTOBER 1979 : // // CCT HEADING NO // DESCRIPTION // // 69.07 // UNGLAZED SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES : // EX A // - TILES AND CUBES FOR MOSAICS , OF EARTHENWARE OR FINE POTTERY , THE LONGEST SIDE OF WHICH DOES NOT EXCEED 5 CM // B EX II // - OF EARTHENWARE OR FINE POTTERY , OTHER THAN THOSE WITH A SIDE LONGER THAN 40 CM // 69.08 // GLAZED SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES : // EX A // - TILES AND CUBES FOR MOSAICS , OTHER THAN OF COMMON POTTERY , THE LONGEST SIDE OF WHICH DOES NOT EXCEED 5 CM // B EX II // - OTHER , OF CERAMIC MATERIALS OTHER THAN COMMON POTTERY // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THESE PRODUCTS FROM SOUTH KOREA AND THAILAND OR UNTIL 31 DECEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 19 OCTOBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION